Title: From Alexander Hamilton to Ebenezer Stevens, 5 January 1794
From: Hamilton, Alexander
To: Stevens, Ebenezer



Treasury DepartmentJanuary 5th. 1794
Sir

Your letter of the 26 of December is received. The sum you mention per Month appears high for the object. From a calculation made here it is concluded, that Two thousand five hundred Dollars would be a large allowance upon an œconomical arrangement. If the French Minister should express to the Government a desire that this sum per Month should be furnished for such a purpose, I take it for granted it would be complied with.
With esteem I am Sir   Your obedient servt

Ebenezer Stevens Esqr

